725 S.E.2d 874 (2012)
WHITE
v.
TREW.
No. 33PA12-1.
Supreme Court of North Carolina.
June 8, 2012.
Brian R. Berman, Assistant Attorney General, for Trew, Robert.
C. Amanda Martin, Raleigh, for White, Mark W.
James M. Hash, Raleigh, for White, Mark W.
The following order has been entered on the motion filed on the 7th of June 2012 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 8th of June 2012."
Plaintiff shall have up to and including the 11th day of July 2012 to file and serve his/her brief with this Court.